In the
United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-1221
DAN YOUNG, JR.,
                                            Petitioner-Appellant,
                                v.

JONATHAN R. WALLS, Warden,
Menard Correctional Center,†
                                           Respondent-Appellee.
                          ____________
        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
        No. 01 C 6027—Charles P. Kocoras, Chief Judge.
                          ____________
ARGUED SEPTEMBER 11, 2002—DECIDED NOVEMBER 22, 2002
                   ____________


 Before POSNER, EASTERBROOK, and EVANS, Circuit
Judges.




† Young’s petition named as respondent the Director of the
Illinois Department of Corrections. We have amended the caption
to identify the proper respondent: the warden of the prison where
Young is confined. See Hogan v. Hanks, 97 F.3d 189 (7th Cir.
1996); Rule 2(a) of the Rules Governing Section 2254 Cases in
the United States District Courts. The caption has been further
modified in light of Circuit Rule 12(b): “Actions seeking habeas
corpus shall be designated ‘Petitioner v. Custodian’ and not
‘United States ex rel. Petitioner v. Custodian.’ ”
2                                             No. 02-1221

   EASTERBROOK, Circuit Judge. Dan Young, whose IQ
has been measured at 56, has slight comprehension of
abstract concepts. He is also uncontrollably violent when
left to his own devices and has accumulated a lengthy
criminal record. The convictions now under review are
for the rape and exceptionally brutal murder of Kathy
Morgan. His detailed confession was corroborated by a
confederate plus a match between Young’s dental pattern
and a bite mark on Morgan’s body. He was sentenced to
life imprisonment, which is essential to incapacitate Young
(who appears to be undeterrable) and protect society. Ac-
cording to Young, however, his mental shortcomings pre-
vent him from making effective confessions and require
him to be freed, because he can’t understand the le-
gal significance of Miranda warnings. What is more, Young
now contends that the drugs used to render him calm
enough for trial spoiled the adjudication—and his counsel
rendered ineffective assistance by not doing more to pre-
vent a trial from occurring. The district court denied
Young’s petition under 28 U.S.C. §2254. See 2001 U.S. Dist.
LEXIS 17618 (N.D. Ill. Oct. 25, 2001).
   Before trial three psychiatrists examined Young. All
three concluded that he was fit for trial—which is to
say that he had the mental capacity to understand the
charges and assist his lawyer in presenting a defense. See
Drope v. Missouri, 420 U.S. 162, 171 (1975). In light of
the unanimity, Young’s lawyer did not request a formal
fitness hearing under 725 ILCS 5/104-21(a) and 725 ILCS
5/104-11. Young’s current lawyers say that this was in-
competent assistance, because one of the reasons why
Young was deemed fit to stand trial was that he was tak-
ing psychotropic medication. A timely hearing, according
to current counsel, might have shown that the drugs in-
terfered with rather than promoted Young’s fitness. When
Young made a similar claim on post-conviction review
in Illinois, the state court held a hearing to consider ex-
No. 02-1221                                               3

actly this question. After receiving evidence the judge con-
cluded, on the basis of uncontradicted psychiatric evidence,
that Young was taking the drugs not because he was
psychotic but to control his aggression. These drugs, the
state court found, did not affect Young’s cognitive func-
tion, and because Young had been taking them for two
years by the time of trial any initial side effects such
as drowsiness would have abated. Young’s current law-
yers do not contest these conclusions; instead they call
them irrelevant, the work of hindsight. Only a hearing
right before the trial began could generate reliable con-
clusions, counsel insist.
  Like the district judge, we do not think that the
state courts contradicted the Supreme Court of the
United States or applied constitutional law unreasonably
to the facts. See 28 U.S.C. §2254(d); Woodford v. Visciotti,
No. 02-137 (U.S. Nov. 4, 2002); Bell v. Cone, 122 S. Ct.
1843 (2002). Bell disposes of the ineffective-assistance
theory. Young wants to treat any decision by counsel not
to file a particular motion as equivalent to abandon-
ment, which would avoid the need to show prejudice. Bell
rejected that approach. Thus we can assume for the sake
of argument that counsel should have asked the judge to
hold a hearing before trial; the omission was not prej-
udicial—that is, does not undermine confidence in the
outcome, see Strickland v. Washington, 466 U.S. 668, 694
(1984)—given the findings made at the post-trial hearing.
These findings are well supported by the record. See 28
U.S.C. §2254(e)(1).
  A contemporaneous inquiry into competence is prefer-
able to a belated one. Pate v. Robinson, 383 U.S. 375, 387
(1966); Dusky v. United States, 362 U.S. 402 (1960). But
when a defendant’s condition is stable, evidence adduced
after trial allows a reliable reconstruction of the defen-
dant’s mental state at trial. Pate, 383 U.S. at 386-87;
Dusky, 362 U.S. at 403. It was not unreasonable for the
4                                               No. 02-1221

Illinois courts to deem this such a situation. The post-trial
record was based largely on the three mental examina-
tions that preceded the trial, plus one fresh examination.
Young’s mental condition is chronic. There is no sign of
deterioration or improvement. Young started taking the
psychotropic drugs two years before trial, so his condition
had stabilized and could be assessed reliably using both
pre- and post-trial mental evaluations. The state judge
found, with adequate record support, that Young’s inap-
propriate behavior during trial (such as attacking his co-
defendant, insulting the judge, and contorting his body
on occasion) had a genesis other than the medication,
which mitigated rather than aggravated his problems.
  Young never argued in either state or federal court
that he was unfit for trial because he was unable to com-
prehend the proceedings. That, coupled with the judicial
conclusion that Young was fit to participate, undercuts
his argument that the confession must be suppressed.
For Godinez v. Moran, 509 U.S. 389 (1993), holds that
any defendant competent to stand trial, and thus to waive
or exercise rights at trial, also is competent to waive the
right to counsel. Because a waiver of rights under Miranda
v. Arizona, 384 U.S. 436 (1966), is just a species of coun-
sel waiver, a defendant competent to stand trial must
be competent to confess. Never has the Supreme Court
of the United States held that retarded suspects are
unable to waive their right to counsel or incapable of giv-
ing voluntary confessions, so the state court’s decision
cannot be called “contrary to” a decision of the Supreme
Court. See Early v. Packer, No. 01-1765 (U.S. Nov. 4, 2002);
Williams v. Taylor, 529 U.S. 362 (2000). And Godinez
makes it awfully hard to see how the state court’s deci-
sion might be an unreasonable application of constitu-
tional law unless the psychotropic drugs (not given until
after the confession) were essential to competence. Yet,
as we have stressed, the mental professionals agreed
No. 02-1221                                                5

that the drugs did not affect Young’s cognition, and it is
cognitive shortcomings that form the basis of his position
with respect to the confession.
  Quite apart from the effect of Godinez is the finding
of historical fact, made by the trial judge—and presumed
correct under §2254(e)(1)—that Young understood the
Miranda warnings. The police who took the confession
testified that they simplified the warnings for Young
and that he appeared to understand the advice. Before the
confession was signed, an assistant state’s attorney gave
Young another set of amplified warnings and concluded
that he understood his entitlement to stop the question-
ing and have counsel. The psychiatrists agreed that
this degree of comprehension is possible for someone
with a low IQ, if the warnings are made sufficiently sim-
ple and the suspect’s responses are elicited with care.
  Young’s lawyers reply that comprehension of Miranda
and the consequences of waiver requires abstract intelli-
gence. Yet Young cannot count backward. He does not
know which direction is “east” and thus cannot tell where
the sun appears. Asked to name the Presidents since 1950,
he answered “Washington” and “Lincoln.” He knows that
winter means cold and snow but cannot explain what
“seasons” are. He cannot describe a ship (which of course
he does not encounter in daily life). His command of
analogies and categories is poor; he can’t explain in what
respects a dog is similar to a lion. But he knows that a “PD”
in Illinois is a public defender, and he knows what a trial
is for even though he cannot describe how the jury works.
In other words, he has concrete knowledge suited to his
occupation as a career criminal, but poor verbal skills, a
low fund of general knowledge, and an inability to reason
(or talk) abstractly.
  Do these deficiencies mean that a person such as Young
is unable to confess to a crime? If entitlement to talk to
6                                             No. 02-1221

the police depends on capacity to reason abstractly about
the legal system and understand the long-term conse-
quences of one’s acts (such as the effect that a confes-
sion will have at trial), then the answer must be yes.
See Morgan Cloud, George B. Shepherd, Alison Nodvin
Barkoff & Justin V. Shur, Words Without Meaning:
The Constitution, Confessions, and Mentally Retarded
Suspects, 69 U. Chi. L. Rev. 495 (2002) (concluding that
retarded suspects do not understand the legal signifi-
cance of Miranda warnings or the consequences of con-
fessions). Yet Miranda is not about abstract understand-
ing, nor does the Constitution protect suspects against
confessions that are made for reasons other than official
coercion. See Colorado v. Connelly, 479 U.S. 157 (1986)
(a confession given by a suspect who believed that God
had instructed him to confess, and who therefore did
not care about the legal system’s agents such as lawyers,
is nonetheless admissible). Recall the point of the warn-
ings: to protect the suspect’s privilege against compul-
sory self-incrimination. Miranda scuttled the rationale
of Escobedo v. Illinois, 378 U.S. 478 (1964), which had
relied on the sixth amendment. There is scant risk that
Young was being compelled to be a witness against him-
self; he confessed because he wanted to talk. This may
have been an uninformed, self-destructive decision, but
it was not the result of the third degree. Custodial inter-
rogation played no role; the psychiatrists believe that
Young would have confessed in any setting. Miranda is
simply beside the point for persons who confess because
they don’t think that their words will harm them—the
position in which, according to his lawyers, Young found
himself following his arrest. Young had enough aware-
ness (the state court found) to understand what a lawyer
is and his entitlement to direct the police to stop asking
questions. This is all the fifth amendment demands. See
Moran v. Burbine, 475 U.S. 412, 421 (1986).
No. 02-1221                                               7

   That Young may have been unable to understand why
a lawyer’s assistance might be important, as one of the
psychiatrists concluded, is not legally material. Suspects
need not know how legal skills could be employed to
best advantage. That’s asking too much and is too far
removed from the goal that Miranda warnings are designed
to implement. It is sufficient if the suspect has enough
mental capacity to make decisions in daily life. An infant,
or a person so incompetent that a guardian had been
appointed, would be a different matter; the legal system
generally does not allow such persons to form contracts
or otherwise bind themselves. Young, though, is among
the great majority of adults who can live independent
lives, and as part of those lives can make choices with
effects both good and bad.
  Perhaps the legal system should adopt additional rules
to deal with suspects of limited intellectual abilities. But
they are not now in place, nor has the Supreme Court
concluded that rules of this kind are to be found in the
Constitution. We have held that even teenagers can con-
fess, and without the supervision or assistance of a sup-
portive adult such as a parent. See, e.g., Hardaway v.
Young, 302 F.3d 757 (7th Cir. 2002) (collecting cases). No
decision holds that retarded suspects are unable to con-
fess because they can’t comprehend Miranda warn-
ings—and the absence of such a decision by the Supreme
Court means that the state court’s resolution was not
contrary to, or an unreasonable application of, the Su-
preme Court’s body of doctrine. (The reader will note
that we have not cited any decisions by the United States
Courts of Appeals and state supreme courts, because
under §2254(d) only the decisions of the Supreme Court
of the United States matter on collateral attack of a
state court’s judgment. But we add that, as far as we
are aware, no court of appeals or state supreme court
has adopted a categorical rule that retarded suspects can-
8                                              No. 02-1221

not understand their options well enough to give valid
confessions.)
  Independent of Miranda and the concept of waiver,
suspects have a right to be free of coercion. At trial Young
contended inconsistently that the police had treated him
well and that they had threatened to beat him. This raised
a possibility that the confession was involuntary, a sub-
ject resolved adversely to Young by both the judge and
the jury. Young does not contend that the state courts
erred in handling his contention that the confession was
involuntary. As for the relation between Miranda and
low IQ: new rules must be put in place by statutes, rules,
or decisions on direct appeal, not via collateral attack.
                                                 AFFIRMED

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                  USCA-02-C-0072—11-22-02